TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2019



                                     NO. 03-19-00309-CV


                                         C. I., Appellant

                                                v.

                 Texas Department of Family and Protective Services, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the final order in a suit affecting the parent-child relationship signed by

the trial court on April 24, 2019. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the order. Therefore, the Court affirms the trial

court’s final order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.